FILED
                           NOT FOR PUBLICATION
                                                                              MAY 16 2022
                    UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


ELGIN BANKS, an Individual; et al.,              No.   21-55538

              Plaintiffs-Appellants,             D.C. No.
                                                 2:20-cv-05495-MCS-GJS
 v.

AMERICAN AIRLINES GROUP, INC.,                   MEMORANDUM*
DBA American Airlines, a Delaware
Corporation,

              Defendant-Appellee.


                   Appeal from the United States District Court
                      for the Central District of California
                    Mark C. Scarsi, District Judge, Presiding

                            Submitted May 12, 2022**
                              Pasadena, California

Before: IKUTA and NGUYEN, Circuit Judges, and DANIELS,*** District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable George B. Daniels, United States District Judge for the
Southern District of New York, sitting by designation.
      Elgin Banks, Aubrey Kelly, Natalie Epstein, Brandy Flowers, and Cynthia

Vassor (collectively “Appellants”) appeal the district court’s dismissal of their

complaint against defendant American Airlines Group, Inc. (“American Airlines”)

for failure to state a claim. See Fed. R. Civ. P. 12(b)(6). We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      Appellants failed to state a claim for race discrimination under 42 U.S.C.

§ 1981 because their complaint does not identify a contractual relationship with

American Airlines or “rights under the existing (or proposed) contract that

[Appellants] wishe[d] ‘to make and enforce.’” Domino’s Pizza, Inc. v. McDonald,

546 U.S. 470, 479–80 (2006). Although Appellants’ complaint alleges they were

discriminated against with respect to bringing a carry-on bag aboard the plane,

changing seats once on the plane, and receiving a voucher for overnight

accommodations after the flight was cancelled, they do not allege that they had a

contractual right to such benefits. Nor do Appellants allege that they sought to

modify an existing contract with American Airlines for such benefits.1

      Appellants failed to state a claim for negligence under California law

because their complaint failed to make the necessary allegation that American


      1
         Plaintiffs failed to include such allegations in their complaint even after the
district court expressly identified this deficiency in its order dismissing Plaintiffs’
second amended complaint.
                                           2
Airlines owed them a duty of care. See Doe v. United States Youth Soccer Assn.,

Inc., 8 Cal. App. 5th 1118, 1128 (Cal. Ct. App. 2017). We reject Appellants’

assertion that the American Airlines owed them a duty of care under California

Civil Code § 2103, because before the district court, Appellants conceded that

California Civil Code § 2103 is preempted by the Federal Aviation Act (FAA).

See Abou-Jaoude v. British Airways, 228 Cal. App. 3d 1137, 1141 (Cal. Ct. App.

1991) (holding that the FAA preempts Cal. Civ. Code § 2103).2 We also reject

Appellants’ assertion that American Airlines had a duty to teach its employees to

conduct themselves with dignity in order to eliminate discrimination, because

Appellants failed to allege that duty in their complaint and failed to raise it to the

district court. See Dream Palace v. Cty. of Maricopa, 384 F.3d 990, 1005 (9th Cir.

2004) (“Ordinarily, [this court] decline[s] to consider arguments raised for the first

time on appeal.”).

      AFFIRMED.




      2
        Although we are “not bound by state court decisions on the preemptive
effect of federal law,” Matter of Holiday Airlines Corp., 647 F.2d 977, 980 (9th
Cir. 1981), Appellants do not dispute that they are bound by their concession that
the FAA preempts California Civil Code § 2103.
                                           3